DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-9, 12, 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by James (US2016/0201331).
For claim 1, James discloses a solar module mounting system (fig. 6), comprising: an adhesion sheet (22, 32) configured to be secured to a roof (40) of a structure via an adhesive (30) and without penetrating the roof, the adhesion sheet including at least one insert (18) configured to be positioned adjacent the roof and to receive an attachment device (12); and a clamp (58) configured to: secure at least one solar module; and couple to the adhesion sheet via the insert and the attachment device without penetrating the roof; the adhesion sheet (22, 32) having at least one of a length or a width of at least 50% of an associated dimension of the at least one solar module (see fig, 7).
For claim 2, James discloses that the adhesion sheet is a polymer sheet ([0018], plastic).
For claim 4, James discloses that the adhesion sheet (22, 32) has an area of at least 90% of an area of the at least one solar module (see fig. 7). 
For claim 5, James discloses that the solar module (fig. 6, 56) is secured via the clamp (58).
For claim 6, James discloses that the adhesion sheet includes at least one standoff (fig. 6, 52) positioned between the structure and the solar module.
For claim 7, James discloses a solar module mounting system (fig. 6), comprising: an adhesion sheet (22, 32) configured to be secured to a structure (40) without penetrating the structure; at least one clamp (58) coupled to the adhesion sheet and configured to secure a solar module (56) to the adhesion sheet; and at least one standoff (18) adjacent the adhesion sheet and coupled to the at least one clamp and configured to be positioned between the adhesion sheet and the solar module.
For claim 8, James discloses that the adhesion sheet (22, 32) comprises the at least one standoff (18).
For claim 9, James discloses that the adhesion sheet (22, 32) has an area of at least 50% of an area of the solar module.
For claim 12, James discloses that the adhesion sheet is a polymer sheet ([0018], plastic).
For claim 14, James discloses that the at least one clamp includes a rotation member (fig. 6, the nut attached to 58) coupled to the adhesion sheet, the rotation member configured to secure at least a second edge of the solar module in response to being rotated.
For claim 15, James discloses that the at least one clamp (fig. 6, 58) is coupled to at least one of the adhesion sheet and the standoff (18) via an attachment device (52).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 13 are rejected under 35 U.S.C. 103 as being unpatentable over James (US2016/0201331) in view of Kondo et al. (US Patent No. 6,300,555).
For claims 3 and 13, James discloses that the clamp (fig. 6, 58) is configured to apply a force in a direction substantially perpendicular to a plane of the at least one solar module (56), but does not disclose that the solar module is glass.
Kondo et al. discloses a solar module mounting system (fig. 1) with a solar module (1) made of glass (col. 1 lines 27-31).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to make the solar module of James of glass as made obvious by Kondo et al. since glass is a well known solar mirror element to increase the efficiency of the solar module.



Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over James (US2016/0201331) in view of Stancel et al. (US2010/0269428).
For claim 10, James does not disclose that the clamp comprises a first snap-in tab configured to secure at least one edge of the solar module and a second snap-in tab configured to secure at least one different edge of the solar module.
Stancel et al. discloses a solar mounting system (fig. 2) having a clamp (252) comprising a first snap-in tab configured to secure at least one edge of the solar module and a second snap-in tab configured to secure at least one different edge of the solar module ([0053] the clamp is provided on both sides of the module).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to modify the system so that the clamp comprises a first snap-in tab configured to secure at least one edge of the solar module and a second snap-in tab configured to secure at least one different edge of the solar module as made obvious by Stancel et al. to eliminate the need for mechanical fasteners and bolts in the clamp and reduce the number of moving parts.
For claim 11, the combination discloses that at least one of the first snap-in tab and the second snap-in tab is configured to: bend in response to pressure applied by the solar module; and snap back to a default position in response to the solar module being secured (Stancel et al. fig. 16, 252, its inherent that the tabs are flexible and snap into the indentations when the module is forced into the clamp).


Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ryba-White et al. (US2014/0000916) in view of Sahlin et al. (US2011/0197524).
For claim 16, Ryba-White et al. discloses a solar module mounting system (fig. 1) comprising an element (base of 102B) having a first surface configured to be secured to a structure (110B), and one or more standoffs adjacent a second, opposite surface of the element, each standoff of the one or more standoffs configured to couple to an internal area of a side of a solar module (101B) via an adhesive (the adhesive is not positively claimed and the standoff is configured because no fasteners are disclosed), an outer vertical edge of the solar module extending laterally beyond an outer vertical edge of the one or more standoffs when the one or more standoffs are coupled to the solar module.
Ryba-White et al. does not disclose that the element is an adhesion sheet.
Sahlin et al. discloses a solar module mounting system (fig. 1) comprising an adhesion sheet (30) having a first surface configured to be secured to a structure (20).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to modify the solar module mounting system of Ryba-White et al. and add an adhesion sheet as made obvious by Sahlin et al. so that the mounting system can be attached to a roof with adhesives and without the use of fasteners.
For claim 17, the combination discloses that the adhesion sheet includes the one or more standoffs (Ryba-White et al. fig. 1, vertical part of 102B).
For claim 18, the combination discloses that each standoff of the one or more standoffs comprises at least one of a post or a pillar (Ryba-White et al. fig. 1, vertical part of 102B).
For claim 19, the combination discloses that each standoff one or more standoffs comprises a rectangular shape (Ryba-White et al. fig. 1, better seen in 102A top view).
For claim 20, it would be obvious to configure the adhesion sheet to extend beyond at least one peripheral edge of the solar module since this merely involves increasing the size of the adhesion sheet to cover more area of the structure for a stronger connection.



Response to Arguments
In response to the argument that James does not disclose “the adhesion sheet including at least one insert configured to be positioned adjacent the roof…” the examiner argues that element 18 of James is considered to be an insert since it is inserted/surrounded by foam 32 and since element 18 is connected to the adhesion sheet, the adhesion sheet includes the insert 18. If the applicant does not like this broad interpretation of the word ‘insert’, the applicant is advised to add more structural limitations to the insert to overcome the prior art.
All other arguments are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA K IHEZIE/Primary Examiner, Art Unit 3633